                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Ronald Edward Forbes,          )             JUDGMENT IN CASE
                                       )
              Debtor,                  )               1:20-cv-00056-MR
 _______________________________       )
                                       )
                                       )
        Ronald Edward Forbes ,         )
                                       )
              Appellant,               )
                                       )
                  vs.                  )
                                       )
       Provident Funding, et al.,      )
                                       )
              Appellees                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 12, 2020 Order.

                                               May 12, 2020




         Case 1:20-cv-00056-MR Document 5 Filed 05/12/20 Page 1 of 1
